DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on June 22, 2022 in which claims 1-27 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-14, 18-19, 21-22, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Baudouin (2009/0090027) in view of Bell et al. (2012/0011744)[Bell] in view of Hazenberg (2011/0126428)[Hazenberg].
Regarding claim 1, Baudouin teaches, A strobel for an article of footwear (10, [0025], figures 1-4) comprising: a material (10 comprises a material, [0026]), wherein the material includes: a body (the material of 10 includes 20, [0025], figures 1-4); a first support arm that extends away from the body at one of a medial side of the body or a lateral side of the body (31/33/35/37 each extend away from 20 at 15 of 20, and 30/32/34/36 each extend away from 20 at 14 of 20, [0024], [0025], figures 1-4); and a second support arm that extends away from the body at one of a forefoot region of the body or a heel region of the body (21 extends away from 20 at 11 and 23 extends away from 20 at 13, [0031], figures 1-4 and 6, see also, [0023], [0025]), wherein the body is configured to attach to a lower peripheral edge of an upper member such that the body and the upper member cooperate to define a void that is configured to receive a foot (“the ribs 30-37 extend from the spine portion 20 of the foot stabilizer 10, such that a portion of the ribs 30-37 will underlie or extend underneath the sides of the foot of a user”, [0025], “Additionally, an insole layer, as shown in FIG. 8B, may be disposed atop the foot stabilizer 10 to enhance the comfort of the foot of a user”, [0036], figures 6 and 8B, see also, [0032], therefore, 20 is configured to attach to an annotated lower peripheral edge of 50 of the footwear such that 20 and 50 cooperate to define a void that is configured to receive a foot, annotated figure 6, here, with the insole being “disposed atop of 10”, 20 is configured to attach to an annotated lower peripheral edge of 50 of the footwear such that 20 and 50 cooperate to define a void that is configured to receive a foot as claimed), wherein the first support arm and the second support arm are each configured to layer and attach to an exterior surface of the upper member (“as seen in FIGS. 7-8, the ribs 30-37 of the foot stabilizer are positioned around the outer surface of the upper. In this way, the foot stabilizer 10 provides support against the lateral movement of the foot. The ribs 30-37 may optionally be attached to the sides of the upper 50. In other words, the ribs may be adhered to the upper via adhesive or other methods”, [0037], “as shown in FIG. 2, the foot stabilizer 10 may also include a heel counter 23 disposed in the rearfoot region of the foot stabilizer 10. The heel counter 23 is a raised portion which extends up the back and side of the heel and is shaped to engage and stabilize the heel of the user. Also, as shown in FIG. 2, the foot stabilizer may include a raised toe portion 21 positioned in the forefoot region 11 of the foot stabilizer 10 and extends up in front or along the sides of one or more toes”, [0031], figures 6-7, therefore, 31/33/35/37, 30/32/34/36 and 21, 23 are each configured to layer and attach to an annotated exterior surface of 50, annotated figure 6), and wherein the body defines a sole engaging surface configured to attach to a sole structure (“FIG. 6 shows an exploded view of the article of footwear with the foot stabilizer 10 incorporated. As described above, the upper portion of the midsole 40A may be attached directly to the foot stabilizer 10.  Further, the midsole 40 may be secured to the outsole 60 by any suitable means including, for example, an adhesive”, [0036], figures 6-8, see also [0032] and [0035], therefore, 20 defines a sole engaging surface configured to attach to 40/60).
Baudouin fails to teach, the strobel comprising: a sheet of material selected from the group consisting of: leather, suede, or fabric, wherein the body is configured to attach to a lower peripheral edge of an upper member such that the body closes an opening of the upper member and such that the body and the upper member cooperate to define a void that is configured to receive a foot.
Bell, footwear with a stabilizer system, Abstract, teaches, wherein the body is configured to attach to a lower peripheral edge of an upper member such that the body closes an opening of the upper member and such that the body and the upper member cooperate to define a void that is configured to receive a foot (“article 100 may include a base portion 130. Base portion 130 may be generally positioned between the foot of a wearer and sole structure 140. In some embodiments, base portion 130 may be secured to a lower portion of upper 110 and an upper portion of sole structure 140. In this embodiment, base portion 130 may be secured to a lower portion of upper 110 along an outer periphery 132. Additionally, in this embodiment, base portion 130 may be secured to a top surface 142 of sole structure 140. In different embodiments, base portion 130 may include one or more of a midsole, strobel, and/or a portion of upper 110 that is configured to be attached to sole structure 140.”, [0079], figures 1-10, therefore, 130 is configured to attach to a lower peripheral edge of 110 of the article of footwear such that 130 closes an opening of 110 and such that 130 and 110 cooperate to define a void that is configured to receive a foot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the body of Baudouin as being as attached to a lower peripheral edge of an upper member such that the body closes an opening as taught by Bell, in order to provide the benefit having the body close the bottom of the upper member, rather than having two layers ie: material for the bottom of the upper and the body.
The combined references fail to teach, the strobel comprising: a sheet of material selected from the group consisting of: leather, suede, or fabric.
Hazenberg teaches, the strobel comprising: a sheet of material selected from the group consisting of: leather, suede, or fabric (“In a strobel-lasted construction a sole-shaped fabric material is stitched to the upper of the shoe… The lasted construction may include thin flexible materials, thicker and/or stiffer materials, compressible materials or a combination thereof to improve stability, flexibility and/or comfort. For example, the strobel-last may use a cloth material, such as a woven or non-woven cloth supplied by Texon International”, [0034], therefore, the strobel is formed from a sheet of material selected from the group consisting of fabric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material of the strobel which  includes a body, a first support arm and an second support arm the combined references made from a sheet of fabric as taught by Hazenberg; in order to provide the strobel with “a cloth material, such as a woven or non-woven cloth”, [0034], which includes stiffer materials to improve stability and flexibility, [0034].
Regarding claim 2, the combined references teach, first support arm is positioned at a location configured to support an arch area of a wearer's foot or at a location configured to support a joint between a metatarsal and phalange of a small toe of a wearer's foot (Baudouin, “foot stabilizer 10 may be divided into three regions: a toe region 11, a midfoot region 12, and a heel region 13…Midfoot region 12 generally includes portions of the foot stabilizer corresponding with the arch area of the foot”, [0023], “the foot stabilizer 10 includes ribs 30-37 positioned at the lateral side 14 and medial side 15 of the foot stabilizer 10”, [0025], figures 1-4, see also [0037], annotated figure 7, therefore, 31/33/35/37 is positioned at a location configured to support an arch area of a wearer's foot or at a location configured to support a joint between a metatarsal and phalange of a small toe of a wearer's foot).
Regarding claim 3, the combined references teach, wherein the first support arm is configured to attach to the exterior surface at a medial side of the upper member (Baudouin, “as seen in FIGS. 7-8, the ribs 30-37 of the foot stabilizer are positioned around the outer surface of the upper. In this way, the foot stabilizer 10 provides support against the lateral movement of the foot. The ribs 30-37 may optionally be attached to the sides of the upper 50.  In other words, the ribs may be adhered to the upper via adhesive or other methods”, [0037], see also [0025], figures 6-7, therefore, 31/33/35/37 is configured to attach to the annotated exterior surface at an annotated medial side of 50, annotated figure 7), and wherein the second support arm is configured to attach to the exterior surface at a forefoot region of the upper member (Baudouin, “Also, as shown in FIG. 2, the foot stabilizer may include a raised toe portion 21 positioned in the forefoot region 11 of the foot stabilizer 10 and extends up in front or along the sides of one or more toes”, [0031], figures 2 and 6-8, therefore, 21 is configured to attach on the annotated exterior surface at the annotated forefoot region of 50, annotated figure 7, see also, figures 6 and 8).
Regarding claim 5, the combined references teach, wherein the body is configured to attach to the lower peripheral edge (20 of 10 of Baudouin is configured to attach to the lower peripheral edge of 50, as combined above as taught by Bell, Bell, “In some embodiments, base portion 130 may be secured to a lower portion of upper 110”, [0079]).
The combined references fail to teach, attached with an adhesive.
Bell, further teaches, wherein the body is configured to attach to the lower peripheral edge with an adhesive (“upper 110 and base portion 130 may be secured using other attachment mechanisms, including, but not limited to: adhesive, heat bonding, pressure, and any other method of attachment”, [0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the attachment of the body to the lower peripheral edge as being adhesive, as further taught by Bell, in order to provide a secure attachment between the two structures.

Regarding claim 8, the combined references teach, wherein: (i) the first support arm is formed at a medial side of the body (Baudouin, “FIGS. 1-5 illustrate an embodiment of the foot stabilizer 10. Referring to FIG. 1, the foot stabilizer 10 includes ribs 30-37 positioned at the lateral side 14 and medial side 15 of the foot stabilizer 10 and a longitudinally extending spine portion 20 therebetween. As shown in the illustrative embodiment of FIG. 1, the ribs 30-37 extend from the spine portion 20 of the foot stabilizer 10, such that a portion of the ribs 30-37 will underlie or extend underneath the sides of the foot of a user.”, [0025], figures 2 and 6-8, therefore, 31/33/35/37 is formed at a medial side of 20), and (ii) the second support arm is formed at a forefoot region of the body (Baudouin, “Also, as shown in FIG. 2, the foot stabilizer may include a raised toe portion 21 positioned in the forefoot region 11 of the foot stabilizer 10 and extends up in front or along the sides of one or more toes”, [0031], figures 2 and 6-8, therefore, 21 is formed at a forefoot region of 20) and wherein the strobel further includes: (i) a third support arm at a lateral side of the body (Baudouin, “FIGS. 1-5 illustrate an embodiment of the foot stabilizer 10. Referring to FIG. 1, the foot stabilizer 10 includes ribs 30-37 positioned at the lateral side 14 and medial side 15 of the foot stabilizer 10 and a longitudinally extending spine portion 20 therebetween. As shown in the illustrative embodiment of FIG. 1, the ribs 30-37 extend from the spine portion 20 of the foot stabilizer 10, such that a portion of the ribs 30-37 will underlie or extend underneath the sides of the foot of a user”, [0025], figures 1-6, therefore, 10 further includes 30/32/34/36 at a lateral side of 20), and (ii) a fourth support arm at a heel region of the body (“as shown in FIG. 2, the foot stabilizer 10 may also include a heel counter 23 disposed in the rearfoot region of the foot stabilizer 10. The heel counter 23 is a raised portion which extends up the back and side of the heel and is shaped to engage and stabilize the heel of the user”, [0031], figures 2 and 4, therefore, 10 further includes 23 at a heel region of 20).

Regarding claim 9, the combined references teach, wherein: (i) the first support arm is configured to layer and attach to a medial side of the upper member (Baudouin, “as seen in FIGS. 7-8, the ribs 30-37 of the foot stabilizer are positioned around the outer surface of the upper. In this way, the foot stabilizer 10 provides support against the lateral movement of the foot. The ribs 30-37 may optionally be attached to the sides of the upper 50.  In other words, the ribs may be adhered to the upper via adhesive or other methods”, [0037], figures 6-8, therefore, 31/33/35/37 is configured to layer and attach to a medial side of 50, see also [0024]), and (ii) the second support arm is configured to layer and attach to a forefoot region of the upper member(Baudouin, “Also, as shown in FIG. 2, the foot stabilizer may include a raised toe portion 21 positioned in the forefoot region 11 of the foot stabilizer 10 and extends up in front or along the sides of one or more toes”, [0031], figures 2 and 6-8, therefore, 21 is configured to layer and attach to a forefoot region of 50), and wherein: (i) the third support arm is configured to layer and attach to a lateral side of the upper member (Baudouin, “as seen in FIGS. 7-8, the ribs 30-37 of the foot stabilizer are positioned around the outer surface of the upper. In this way, the foot stabilizer 10 provides support against the lateral movement of the foot. The ribs 30-37 may optionally be attached to the sides of the upper 50.  In other words, the ribs may be adhered to the upper via adhesive or other methods”, [0037], figures 6-7, therefore, 30/32/34/36 is configured to layer and attach to a lateral side of 50, see also [0024]), and (ii) the fourth support arm is configured to layer and attach to a heel region of the upper member (Baudouin, “The heel counter 23 is a raised portion which extends up the back and side of the heel and is shaped to engage and stabilize the heel of the user”, [0031], figures 1-4 and 6, see also, [0023], [0025], therefore, 23 is configured to layer and attach to a heel region of 50).

Regarding claim 10, the combined references teach, wherein the first support arm is configured to layer and attach to the exterior surface at a lateral side of the upper member (Baudouin, “as seen in FIGS. 7-8, the ribs 30-37 of the foot stabilizer are positioned around the outer surface of the upper. In this way, the foot stabilizer 10 provides support against the lateral movement of the foot. The ribs 30-37 may optionally be attached to the sides of the upper 50. In other words, the ribs may be adhered to the upper via adhesive or other methods”, [0037], figures 6-8, therefore, 30/32/34/36 is configured to layer and attach to the exterior surface at a lateral side of 50, see also [0024]), and wherein the second support arm is configured to layer and attach to the exterior surface at a forefoot region of the upper member (Baudouin, “Also, as shown in FIG. 2, the foot stabilizer may include a raised toe portion 21 positioned in the forefoot region 11 of the foot stabilizer 10 and extends up in front or along the sides of one or more toes”, [0031], figures 2 and 6-8, therefore, 21 is configured to layer and attach to the exterior surface at a forefoot region of 50).
Regarding claim 11, the combined references teach, wherein the first support arm is configured to layer and attach to the exterior surface at a lateral side of the upper member (Baudouin, “as seen in FIGS. 7-8, the ribs 30-37 of the foot stabilizer are positioned around the outer surface of the upper. In this way, the foot stabilizer 10 provides support against the lateral movement of the foot. The ribs 30-37 may optionally be attached to the sides of the upper 50. In other words, the ribs may be adhered to the upper via adhesive or other methods”, [0037], figures 6-8, therefore, 30/32/34/36 are configured to layer and attach to the exterior surface at a lateral side of 50, see also [0024]), and wherein the second support arm is configured to layer and attach to the exterior surface at a heel region of the upper member (Baudouin, “The heel counter 23 is a raised portion which extends up the back and side of the heel and is shaped to engage and stabilize the heel of the user”, [0031], figures 1-4 and 6, see also, [0023], [0025], therefore, 23 is configured to layer and attach to a heel region of 50).
Regarding claim 12, the combined references teach, wherein the first support arm is configured to layer and attach to the exterior surface at a medial side of the upper member (Baudouin, “as seen in FIGS. 7-8, the ribs 30-37 of the foot stabilizer are positioned around the outer surface of the upper. In this way, the foot stabilizer 10 provides support against the lateral movement of the foot. The ribs 30-37 may optionally be attached to the sides of the upper 50.  In other words, the ribs may be adhered to the upper via adhesive or other methods”, [0037], figures 6-8, therefore, 31/33/35/37 is configured to layer and attach to the exterior surface at a medial side of 50, see also [0024]), and wherein the second support arm is configured to layer and attach to the exterior surface at a heel region of the upper member (Baudouin, “The heel counter 23 is a raised portion which extends up the back and side of the heel and is shaped to engage and stabilize the heel of the user”, [0031], figures 1-4 and 6, see also, [0023], [0025], therefore, 23 is configured to layer and attach to a heel region of 50).
Regarding claim 13, Baudouin teaches, A strobel for an article of footwear (10, [0025], figures 1-4) comprising: a material (10 comprises a material, [0026]), wherein the material includes: a body defining a sole engaging surface (“Referring to FIG. 1, the foot stabilizer 10 includes ribs 30-37 positioned at the lateral side 14 and medial side 15 of the foot stabilizer 10 and a longitudinally extending spine portion 20 therebetween. As shown in the illustrative embodiment of FIG. 1, the ribs 30-37 extend from the spine portion 20 of the foot stabilizer 10, such that a portion of the ribs 30-37 will underlie or extend underneath the sides of the foot of a user”, [0025], “FIG. 6 shows an exploded view of the article of footwear with the foot stabilizer 10 incorporated. As described above, the upper portion of the midsole 40A may be attached directly to the foot stabilizer 10. Further, the midsole 40 may be secured to the outsole 60 by any suitable means including, for example, an adhesive”, [0036], figures 6-8, see also [0032] and [0035], [0025], figures 1-4, therefore, 10 is formed having 20 defining a sole engaging surface); a first support arm that extends away from the body at a medial side of the body (31/33/35/37 each extend away from 20 at 15 of 20, [0024], [0025], figures 1-4); a second support arm that extends away from the body at a lateral side of the body (30/32/34/36 each extend away from 20 at 14 of 20, [0024], [0025], figures 1-4); a third support arm that extends away from the body at a forefoot region of the body (21 extends away from 20 at 11, [0031], figures 1-4 and 6, see also, [0023], [0025]); and a fourth support arm that extends away from the body at a heel region of the body (23 extends away from 20 at 13, [0031], figures 1-4 and 6, see also, [0023], [0025]), wherein the body is configured to attach to a lower peripheral edge of an upper member such that: the body and the upper member cooperate to define a void that is configured to receive a foot (“the ribs 30-37 extend from the spine portion 20 of the foot stabilizer 10, such that a portion of the ribs 30-37 will underlie or extend underneath the sides of the foot of a user”, [0025], “Additionally, an insole layer, as shown in FIG. 8B, may be disposed atop the foot stabilizer 10 to enhance the comfort of the foot of a user”, [0036], figures 6 and 8B, see also, [0032], therefore, 20 is configured to attach to an annotated lower peripheral edge of 50 such that 20 and 50 cooperate to define a void that is configured to receive a foot, annotated figure 6, here, with the insole being “disposed atop of 10”, 20 is configured to attach to an annotated lower peripheral edge of 50 of the footwear such that 20 and 50 cooperate to define a void that is configured to receive a foot as claimed), wherein the first support arm is configured to attach to an exterior surface of the upper member at a medial side of the upper via stitching or adhesive (“as seen in FIGS. 7-8, the ribs 30-37 of the foot stabilizer are positioned around the outer surface of the upper. In this way, the foot stabilizer 10 provides support against the lateral movement of the foot. The ribs 30-37 may optionally be attached to the sides of the upper 50.  In other words, the ribs may be adhered to the upper via adhesive or other methods”, [0037], figures 6-8, therefore, 31/33/35/37 is configured to attach to the exterior surface of 50 at a medial side via adhesive, see also [0024]), wherein the second support arm is configured to attach to the exterior surface of the upper member at a lateral side of the upper via stitching or adhesive (“as seen in FIGS. 7-8, the ribs 30-37 of the foot stabilizer are positioned around the outer surface of the upper. In this way, the foot stabilizer 10 provides support against the lateral movement of the foot. The ribs 30-37 may optionally be attached to the sides of the upper 50.  In other words, the ribs may be adhered to the upper via adhesive or other methods”, [0037], figures 6-8, therefore, 30/32/34/36 is configured to attach to the exterior surface of 50 at a lateral side via stitching, see also [0024]), wherein the third support arm is configured to attach to the exterior surface of the upper member at a forefoot region of the upper (“Also, as shown in FIG. 2, the foot stabilizer may include a raised toe portion 21 positioned in the forefoot region 11 of the foot stabilizer 10 and extends up in front or along the sides of one or more toes”, [0031], figures 2 and 6-8, therefore, 21 is configured to attach to the exterior surface of 50 at a forefoot region), wherein the fourth support arm is configured to attach to the exterior surface of the upper member at a heel region of the upper (“The heel counter 23 is a raised portion which extends up the back and side of the heel and is shaped to engage and stabilize the heel of the user”, [0031], figures 1-4 and 6, see also, [0023], [0025], therefore, 23 is configured to attach to the exterior surface of 50 at a heel region), and wherein the sole engaging surface of the body is configured to attach to a sole structure (“FIG. 6 shows an exploded view of the article of footwear with the foot stabilizer 10 incorporated. As described above, the upper portion of the midsole 40A may be attached directly to the foot stabilizer 10.  Further, the midsole 40 may be secured to the outsole 60 by any suitable means including, for example, an adhesive”, [0036], figures 6-8, see also [0032] and [0035], therefore, the sole engaging surface of 20 is configured to attach to 40/60).
Regarding claim language “wherein the third support arm is configured to attach to the exterior surface of the upper member at a forefoot region of the upper via stitching or adhesive, wherein the fourth support arm is configured to attach to the exterior surface of the upper at a heel region of the upper member via stitching or adhesive”, Baudouin discloses in [0037], that the ribs 30-37 are adhered to the upper via adhesive or other methods. Even though Baudouin does not specifically disclose does not disclose attaching the third support arm via stitching or adhesive and attaching the fourth support arm via stitching or adhesive as claimed, claimed, it, however, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baudouin by attaching the third support arm via adhesive and attaching the fourth support arm via adhesive, since, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use adhesive to attach the third and fourth support arm to the exterior surface of the upper member, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.  Here, the modification would provide the third support arm 21 and the fourth support arm 23 with a secure attachment to the forefoot region of the upper member and the heel region of the upper member respectively.
Baudouin fails to teach, the strobel comprising: a sheet of material selected from the group consisting of: leather, suede, or fabric, wherein the body is configured to attach to a lower peripheral edge of an upper such that: (a) the body closes an opening of the upper member and (b) the body and the upper member cooperate to define a void that is configured to receive a foot.
Bell, footwear with a stabilizer system, Abstract, teaches, wherein the body is configured to attach to a lower peripheral edge of an upper member such that: (a) the body closes an opening of the upper member and (b) the body and the upper member cooperate to define a void that is configured to receive a foot (“article 100 may include a base portion 130. Base portion 130 may be generally positioned between the foot of a wearer and sole structure 140. In some embodiments, base portion 130 may be secured to a lower portion of upper 110 and an upper portion of sole structure 140. In this embodiment, base portion 130 may be secured to a lower portion of upper 110 along an outer periphery 132. Additionally, in this embodiment, base portion 130 may be secured to a top surface 142 of sole structure 140. In different embodiments, base portion 130 may include one or more of a midsole, strobel, and/or a portion of upper 110 that is configured to be attached to sole structure 140.”, [0079], figures 1-10, therefore, 130 is configured to attach to a lower peripheral edge of 110 such that: (a) 130 closes an opening of 110 and (b) 130 and 110 cooperate to define a void that is configured to receive a foot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the body of Baudouin as being as attached to a lower peripheral edge of an upper member such that the body closes an opening as taught by Bell, in order to provide the benefit having the body close the bottom of the upper member, rather than having two layers ie: material for the bottom of the upper member and the body.
The combined references fail to teach, the strobel comprising: a sheet of material selected from the group consisting of: leather, suede, or fabric.
Hazenberg teaches, the strobel comprising: a sheet of material selected from the group consisting of: leather, suede, or fabric (“In a strobel-lasted construction a sole-shaped fabric material is stitched to the upper of the shoe… The lasted construction may include thin flexible materials, thicker and/or stiffer materials, compressible materials or a combination thereof to improve stability, flexibility and/or comfort. For example, the strobel-last may use a cloth material, such as a woven or non-woven cloth supplied by Texon International”, [0034], therefore, the strobel is formed from a sheet of material selected from the group consisting of fabric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material of the strobel which  includes a body, a first support arm and an second support arm of the combined references made from a sheet of fabric as taught by Hazenberg; in order to provide the strobel with “a cloth material, such as a woven or non-woven cloth”, [0034], which includes stiffer materials to improve stability and flexibility, [0034].

Regarding claim 14, the combined references teach, wherein the body is configured to attach to the lower peripheral edge of the upper member (20 of 10 of Baudouin is configured to attach to the lower peripheral edge of 50, as combined above as taught by Bell, Bell, “In some embodiments, base portion 130 may be secured to a lower portion of upper 110”, [0079]).
The combined references fail to teach, attached with an adhesive.
Bell, further teaches, wherein the body is configured to attach to the lower peripheral edge of the upper member with an adhesive (“upper 110 and base portion 130 may be secured using other attachment mechanisms, including, but not limited to: adhesive, heat bonding, pressure, and any other method of attachment”, [0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the attachment of the body to the lower peripheral edge of the upper member as being adhesive, as further taught by Bell, in order to provide a secure attachment between the two structures.

Regarding claim 18, the combined references teach, wherein the first support arm is positioned at a location configured to support an arch area of a wearer's foot (Baudouin, “foot stabilizer 10 may be divided into three regions: a toe region 11, a midfoot region 12, and a heel region 13…Midfoot region 12 generally includes portions of the foot stabilizer corresponding with the arch area of the foot”, [0023], “the foot stabilizer 10 includes ribs 30-37 positioned at the lateral side 14 and medial side 15 of the foot stabilizer 10”, [0025], figures 1-4, see also [0037], annotated figure 7, therefore, 31/33/35/37 is positioned at a location configured to support an arch area of a wearer's foot).

Regarding claim 19, the combined references teach, wherein the second support arm is positioned at a location configured to support a joint between a metatarsal and phalange of a small toe of a wearer's foot (Baudouin, “foot stabilizer 10 may be divided into three regions: a toe region 11, a midfoot region 12, and a heel region 13. Toe region 11 generally includes portions of the foot stabilizer corresponding with the toes and the joints connecting the metatarsals with the phalanges of the foot of the wearer. Midfoot region 12 generally includes portions of the foot stabilizer corresponding with the arch area of the foot”, [0023], “the foot stabilizer 10 includes ribs 30-37 positioned at the lateral side 14 and medial side 15 of the foot stabilizer 10”, [0025], figures 1-4, see also [0037], annotated figures 6 and 7, therefore, 30/32/34/36 is positioned at a location configured to support a joint between a metatarsal and phalange of a small toe of a wearer's foot).

Regarding claim 21, Baudouin teaches, A strobel for an article of footwear (10, [0025], figures 1-4) comprising: a material (10 comprises a material, [0026]), wherein the material includes: a body (“Referring to FIG. 1, the foot stabilizer 10 includes ribs 30-37 positioned at the lateral side 14 and medial side 15 of the foot stabilizer 10 and a longitudinally extending spine portion 20 therebetween. As shown in the illustrative embodiment of FIG. 1, the ribs 30-37 extend from the spine portion 20 of the foot stabilizer 10, such that a portion of the ribs 30-37 will underlie or extend underneath the sides of the foot of a user”, [0025], figures 1-4, therefore, 10 is formed comprises 20); a first support arm that extends away from the body at a medial side of the body (31/33/35/37 each extend away from 20 at 15 of 20, [0024], [0025], figures 1-4); and a second support arm that extends away from the body at a lateral side of the body (30/32/34/36 each extend away from 20 at 14 of 20, [0024], [0025], figures 1-4); wherein the body is configured to attach to a lower peripheral edge of an upper member such that: the body and the upper member cooperate to define a void that is configured to receive a foot (“the ribs 30-37 extend from the spine portion 20 of the foot stabilizer 10, such that a portion of the ribs 30-37 will underlie or extend underneath the sides of the foot of a user”, [0025], “Additionally, an insole layer, as shown in FIG. 8B, may be disposed atop the foot stabilizer 10 to enhance the comfort of the foot of a user”, [0036], figures 6 and 8B, see also, [0032], therefore, 20 is configured to attach to an annotated lower peripheral edge of 50 of the footwear such that 20 and 50 cooperate to define a void that is configured to receive a foot, annotated figure 6, here, with the insole being “disposed atop of 10”, 20 is configured to attach to an annotated lower peripheral edge of 50 of the footwear such that 20 and 50 cooperate to define a void that is configured to receive a foot as claimed), wherein the first support arm and the second support arm are each configured to layer and attach to an exterior surface of the upper member (“as seen in FIGS. 7-8, the ribs 30-37 of the foot stabilizer are positioned around the outer surface of the upper. In this way, the foot stabilizer 10 provides support against the lateral movement of the foot. The ribs 30-37 may optionally be attached to the sides of the upper 50. In other words, the ribs may be adhered to the upper via adhesive or other methods”, [0037], figures 6-8, therefore, 31/33/35/37 and 30/32/34/36 are each configured to layer and attach to the exterior surface of 50, see also [0024]), and wherein the body defines a sole engaging surface configured to attach to a sole structure (“FIG. 6 shows an exploded view of the article of footwear with the foot stabilizer 10 incorporated. As described above, the upper portion of the midsole 40A may be attached directly to the foot stabilizer 10.  Further, the midsole 40 may be secured to the outsole 60 by any suitable means including, for example, an adhesive”, [0036], figures 6-8, see also [0032] and [0035], therefore, 20 defines a sole engaging surface configured to attach to 40/60).
Baudouin fails to teach, a sheet of material selected from the group consisting of: leather, suede, or fabric, wherein the body is configured to attach to a lower peripheral edge of an upper member such that the body closes an opening of the upper member and such that the body and the upper member cooperate to define a void that is configured to receive a foot.
Bell, footwear with a stabilizer system, Abstract, teaches, wherein the body is configured to attach to a lower peripheral edge of an upper of the article of footwear such that the body closes an opening of the upper and such that the body and the upper cooperate to define a void that is configured to receive a foot (“article 100 may include a base portion 130. Base portion 130 may be generally positioned between the foot of a wearer and sole structure 140. In some embodiments, base portion 130 may be secured to a lower portion of upper 110 and an upper portion of sole structure 140. In this embodiment, base portion 130 may be secured to a lower portion of upper 110 along an outer periphery 132. Additionally, in this embodiment, base portion 130 may be secured to a top surface 142 of sole structure 140. In different embodiments, base portion 130 may include one or more of a midsole, strobel, and/or a portion of upper 110 that is configured to be attached to sole structure 140.”, [0079], figures 1-10, therefore, 130 is configured to attach to a lower peripheral edge of 110 of the article of footwear such that 130 closes an opening of 110 and such that 130 and 110 cooperate to define a void that is configured to receive a foot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the body of Baudouin as being as attached to a lower peripheral edge of an upper such that the body closes an opening as taught by Bell, in order to provide the benefit having the body close the bottom of the upper, rather than having two layers ie: material for the bottom of the upper and the body.
The combined references fail to teach, the strobel comprising: a sheet of material selected from the group consisting of: leather, suede, or fabric.
Hazenberg teaches, the strobel comprising: a sheet of material selected from the group consisting of: leather, suede, or fabric (“In a strobel-lasted construction a sole-shaped fabric material is stitched to the upper of the shoe… The lasted construction may include thin flexible materials, thicker and/or stiffer materials, compressible materials or a combination thereof to improve stability, flexibility and/or comfort. For example, the strobel-last may use a cloth material, such as a woven or non-woven cloth supplied by Texon International”, [0034], therefore, the strobel is formed from a sheet of material selected from the group consisting of fabric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material of the strobel which  includes a body, a first support arm and an second support arm the combined references made from a sheet of fabric as taught by Hazenberg; in order to provide the strobel with “a cloth material, such as a woven or non-woven cloth”, [0034], which includes stiffer materials to improve stability and flexibility, [0034].

Regarding claim 22, the combined references teach, wherein first support arm is positioned at a location configured to support an arch area of a wearer's foot, and wherein the second support arm is positioned at a location configured to support a joint between a metatarsal and phalange of a small toe of a wearer's foot (31/33/35/37 is positioned at a location configured to support an arch area of a wearer's foot, and wherein 30/32/34/36 is positioned at a location configured to support a joint between a metatarsal and phalange of a small toe of a wearer's foot, figures 1-7).

Regarding claim 24, the combined references teach, wherein the strobel further includes: (i) a third support arm at a forefoot region of the body and (ii) a fourth support arm at a heel region of the body (10 further includes 21 at a forefoot region of 20 and 23 at a heel region of 20 [0031], figures 1-4 and 6, see also, [0023]).

Regarding claim 25, Baudouin teaches, An upper for an article of footwear (50, figures 6 and 7), comprising: an upper member having a lower peripheral edge and an exterior surface (50 has an annotated lower peripheral edge and an annotated exterior surface, annotated figure 6), wherein the lower peripheral edge defines a bottom of the upper member(the annotated lower peripheral edge defines a bottom of 50, annotated figure 6); and a strobel comprising a material (10 comprises a material, [0026]),  the strobel having: (a) a body (10 has 20, [0025], figures 1-4), (b) a first support arm that extends away from the body at a medial side of the body (31/33/35/37 extend away from 20 at 15 of 20, [0024], [0025], figures 1-4), and (c) a second support arm that extends away from the body at a lateral side of the body (30/32/34/36 extend away from 20 at 14 of 20, [0024], [0025], figures 1-4), wherein the body is attached to the lower peripheral edge of the upper member such that the body closes the opening at the bottom of the upper member and such that the body and the upper member cooperate to define a void that is configured to receive a foot (“the ribs 30-37 extend from the spine portion 20 of the foot stabilizer 10, such that a portion of the ribs 30-37 will underlie or extend underneath the sides of the foot of a user”, [0025], “Additionally, an insole layer, as shown in FIG. 8B, may be disposed atop the foot stabilizer 10 to enhance the comfort of the foot of a user”, [0036], figures 6 and 8B, see also, [0032], 20 is attached to the annotated lower peripheral edge of 50 such that 20 and the bottom of 50 and such that 20 and 50 cooperate to define a void that is configured to receive a foot, annotated figure 6), wherein the first support arm is layered on and attached to the exterior surface of the upper member at a medial side of the upper member (“as seen in FIGS. 7-8, the ribs 30-37 of the foot stabilizer are positioned around the outer surface of the upper. In this way, the foot stabilizer 10 provides support against the lateral movement of the foot. The ribs 30-37 may optionally be attached to the sides of the upper 50.  In other words, the ribs may be adhered to the upper via adhesive or other methods”, [0037], figures 6-8, therefore, 31/33/35/37 is layered on and attached to the exterior surface of 50 at a medial side of 50, see also [0024]), wherein the second support arm is layered on and attached to the exterior surface of the upper member at a lateral side of the upper member (“as seen in FIGS. 7-8, the ribs 30-37 of the foot stabilizer are positioned around the outer surface of the upper. In this way, the foot stabilizer 10 provides support against the lateral movement of the foot. The ribs 30-37 may optionally be attached to the sides of the upper 50.  In other words, the ribs may be adhered to the upper via adhesive or other methods”, [0037], figures 6-8, therefore, 30/32/34/36 is layered on and attached to the exterior surface of 50 at a lateral side of 50, see also [0024), and wherein the body defines a sole engaging surface configured to attach to a sole structure (“FIG. 6 shows an exploded view of the article of footwear with the foot stabilizer 10 incorporated. As described above, the upper portion of the midsole 40A may be attached directly to the foot stabilizer 10.  Further, the midsole 40 may be secured to the outsole 60 by any suitable means including, for example, an adhesive”, [0036], figures 6-8, see also [0032] and [0035], therefore, 20 defined a sole engaging surface configured to attach to 40/60 of the article of footwear).
Baudouin fails to teach, wherein the lower peripheral edge defines an opening at a bottom of the upper member, wherein the body is attached to the lower peripheral edge of the upper member such that the body closes the opening at the bottom of the upper member and such that the body and the upper member cooperate to define a void that is configured to receive a foot.
Bell, footwear with a stabilizer system, Abstract, teaches, wherein the lower peripheral edge defines an opening at a bottom of the upper member, wherein the body is attached to the lower peripheral edge of the upper member such that the body closes the opening at the bottom of the upper member and such that the body and the upper member cooperate to define a void that is configured to receive a foot (“article 100 may include a base portion 130. Base portion 130 may be generally positioned between the foot of a wearer and sole structure 140. In some embodiments, base portion 130 may be secured to a lower portion of upper 110 and an upper portion of sole structure 140. In this embodiment, base portion 130 may be secured to a lower portion of upper 110 along an outer periphery 132. Additionally, in this embodiment, base portion 130 may be secured to a top surface 142 of sole structure 140. In different embodiments, base portion 130 may include one or more of a midsole, strobel, and/or a portion of upper 110 that is configured to be attached to sole structure 140.”, [0079], figures 1-10, therefore, the lower peripheral edge of 110 defines an opening at a bottom of 110, wherein 130 is attached to the lower peripheral edge of 110 such that 130 closes the opening at the bottom of 110 and such that 130 and 110 cooperate to define a void that is configured to receive a foot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the body of Baudouin as being as attached to a lower peripheral edge of an upper member such that the body closes an opening as taught by Bell, in order to provide the benefit having the body close the bottom of the upper member, rather than having two layers ie: material for the bottom of the upper member and the body.
The combined references fail to teach, a strobel comprising a sheet of material selected from the group consisting of: leather, suede, or fabric.
Hazenberg teaches, a strobel comprising a sheet of material selected from the group consisting of: leather, suede, or fabric (“In a strobel-lasted construction a sole-shaped fabric material is stitched to the upper of the shoe… The lasted construction may include thin flexible materials, thicker and/or stiffer materials, compressible materials or a combination thereof to improve stability, flexibility and/or comfort. For example, the strobel-last may use a cloth material, such as a woven or non-woven cloth supplied by Texon International”, [0034], therefore, the strobel is formed from a sheet of material selected from the group consisting of fabric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material of the strobel which  includes a body, a first support arm and an second support arm the combined references made from a sheet of fabric as taught by Hazenberg; in order to provide the strobel with “a cloth material, such as a woven or non-woven cloth”, [0034], which includes stiffer materials to improve stability and flexibility, [0034].

Regarding claim 26, the combined references teach, wherein first support arm is attached to the exterior surface of the upper member positioned at a location configured to support an arch area of a wearer's foot, and wherein the second support arm is is attached to the exterior surface of the upper member positioned at a location configured to support a joint between a metatarsal and phalange of a small toe of a wearer's foot (31/33/35/37 is  attached to the exterior surface of the upper member positioned at a location configured to support an arch area of a wearer's foot, and wherein 30/32/34/36 is attached to the exterior surface of the upper member positioned at a location configured to support a joint between a metatarsal and phalange of a small toe of a wearer's foot, [0036], figures 1-7).

Regarding claim 27, the combined references teach, wherein the strobel further includes: (i) a third support arm at a forefoot region of the body and layered on and attached to the exterior surface of the upper member at a forefoot region of the upper member (“Also, as shown in FIG. 2, the foot stabilizer may include a raised toe portion 21 positioned in the forefoot region 11 of the foot stabilizer 10 and extends up in front or along the sides of one or more toes”, [0031], figures 2 and 6-8, therefore, 10 further includes 21 at a forefoot region of 20 and layered on and attached to the annotated exterior surface of 50 at a forefoot region of 50, annotated figure 7), and (ii) a fourth support arm at a heel region of the body and layered on and attached to the exterior surface of the upper member at a heel region of the upper member (“The heel counter 23 is a raised portion which extends up the back and side of the heel and is shaped to engage and stabilize the heel of the user”, [0031], figures 1-4 and 6, see also, [0023], [0025], therefore, 10 further includes 23 at a heel region of 20 and layered on and attached to the exterior surface of 50 heel region of 50, annotated figure 7).

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baudouin (2009/0090027) in view of Bell et al. (2012/0011744)[Bell] in view of Hazenberg (2011/0126428)[Hazenberg] in view of Glidden (2,147,197).
Regarding claim 4, the combined references teach, wherein the body is configured to attach to the lower peripheral edge of the upper member (Baudouin, 20 is configured to attach to the lower peripheral edge of 50, as combined above as taught by Bell, Bell [0079]), the first support arm and the second support arm are configured to layer and attach to the exterior surface of the upper member (Baudouin, 31/33/35/37 and 21 are configured to layer and attach to the annotated exterior surface of 50, [0037], [0031], annotated figure 7, see also figure 6), and the sole engaging surface of the body is configured to attach to the sole structure (Baudouin, “FIG. 6 shows an exploded view of the article of footwear with the foot stabilizer 10 incorporated. As described above, the upper portion of the midsole 40A may be attached directly to the foot stabilizer 10. Further, the midsole 40 may be secured to the outsole 60 by any suitable means including, for example, an adhesive”, [0036], figures 6-8, see also [0032] and [0035], therefore, the sole engaging surface of 10 is configured to attach to 40/60).
The combined references fail to teach, the sole engaging surface of the body is configured to attach to the sole structure while the upper member is supported on a last.
Glidden teaches, the sole engaging surface of the body is configured to attach to the sole structure while the upper is supported on a last (“the fabricated upper is slipped over the building last and the remaining parts of the shoe are assembled thereon and attached in form fitting relation either by adhesion or by sewing operations”, page 1-page 2, Col. 2-1 ln. 52-1, “after the upper has been 10 applied to the last, the parts, preferably of rubber Including a counter 14, heel reinforcement 16, outsole 17 and a blucher saddle 18 having an integral heel strap 19, which encircles the rear of the shoe, are mounted in place upon the upper as illustrated in Fig. 3, and may be cemented thereto in the places where it is desired to attach the parts to the upper, and a foxing 20 is preferably applied around the lower portion of the shoe where it joins the outer sole. A filler or reinforcing layer 15, preferably of thin, rubberized fabric, may be provided to facilitate assembly and to provide a stronger union of the outsole to the textile upper and to provide greater smoothness of the inner sole bottom”, page 2 Col. 1 ln. 9-24, figures 1-3, therefore, the sole engaging surface of 15 is configured to attach to 17 while the upper is supported on a last).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have supported the upper of the combined references on a last before attaching the sole structure to the sole engaging surface of the body as taught by Glidden; in order to “facilitate assembly and to provide a stronger union of the outsole to the textile upper and to provide greater smoothness of the inner sole bottom”, page 2 Col. 1 ln. 19-24.

Regarding claim 23, the combined references teach, wherein the body is configured to attach to the lower peripheral edge of the upper member (Baudouin, 20 is configured to attach to the lower peripheral edge of 50, as combined above as taught by Bell, Bell [0079]), the first support arm and the second support arm are configured to layer and attach to the exterior surface of the upper member (Baudouin, 31/33/35/37 and 21 are configured to layer and attach to the annotated exterior surface of 50, [0037], [0031], annotated figure 7, see also figure 6), and the sole engaging surface of the body is configured to attach to the sole structure (Baudouin, “FIG. 6 shows an exploded view of the article of footwear with the foot stabilizer 10 incorporated. As described above, the upper portion of the midsole 40A may be attached directly to the foot stabilizer 10. Further, the midsole 40 may be secured to the outsole 60 by any suitable means including, for example, an adhesive”, [0036], figures 6-8, see also [0032] and [0035], therefore, the sole engaging surface of 10 is configured to attach to 40/60).
The combined references fail to teach, the sole engaging surface of the body is configured to attach to the sole structure while the upper member is supported on a last.
Glidden teaches, the sole engaging surface of the body is configured to attach to the sole structure while the upper member is supported on a last (“the fabricated upper is slipped over the building last and the remaining parts of the shoe are assembled thereon and attached in form fitting relation either by adhesion or by sewing operations”, page 1-page 2, Col. 2-1 ln. 52-1, “after the upper has been 10 applied to the last, the parts, preferably of rubber Including a counter 14, heel reinforcement 16, outsole 17 and a blucher saddle 18 having an integral heel strap 19, which encircles the rear of the shoe, are mounted in place upon the upper as illustrated in Fig. 3, and may be cemented thereto in the places where it is desired to attach the parts to the upper, and a foxing 20 is preferably applied around the lower portion of the shoe where it joins the outer sole. A filler or reinforcing layer 15, preferably of thin, rubberized fabric, may be provided to facilitate assembly and to provide a stronger union of the outsole to the textile upper and to provide greater smoothness of the inner sole bottom”, page 2 Col. 1 ln. 9-24, figures 1-3, therefore, the sole engaging surface of 15 is configured to attach to 17 while the upper member is supported on a last).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have supported the upper member of the combined references on a last before attaching the sole structure to the sole engaging surface of the body as taught by Glidden; in order to “facilitate assembly and to provide a stronger union of the outsole to the textile upper and to provide greater smoothness of the inner sole bottom”, page 2 Col. 1 ln. 19-24.

Claims 6 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Baudouin (2009/0090027) in view of Bell et al. (2012/0011744)[Bell] in view of Hazenberg (2011/0126428)[Hazenberg] in view of Adams et al. (2008/0313931)[Adams].
Regarding claim 6, the combined references teach, wherein the sole engaging surface is configured to attach to the sole structure by attaching the sole structure onto the sole engaging surface of the body (Baudouin, “the upper portion of the midsole 40A may be attached directly to the bottom of the foot stabilizer 10. It may be attached in any of known ways, such as adhesive, etc”, [0035], figures 5A and 6, therefore, the sole engaging surface of 20 is configured to attach 40/60 by attaching 40/60 onto the engaging surface of 20).
While Baudouin discloses that the outsole 40/60 is attached to 20 by “in any of known ways, such as adhesive, etc”, [0035], the combined references fail to teach, by molding the sole structure onto the sole engaging surface of the body. 
Adams teaches, molding the sole structure onto the sole engaging surface of the body (“The sole 12 is able to be either injection molded, glued or otherwise attached to the upper and strobel board construct”, [0050], therefore, molding 12 onto the sole engaging surface of the strobel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached the sole structure to the sole engaging surface of the body by molding as taught by Adams; since attaching the sole structure to the sole engaging surface of the body by molding allows for a secure and strong attachment between the sole structure and the upper via the strobel body.

Regarding claim 15, the combined references teach, wherein the sole engaging surface of the body is configured to attach to the sole structure by attaching the sole structure onto the sole engaging surface of the body (Baudouin, “the upper portion of the midsole 40A may be attached directly to the bottom of the foot stabilizer 10. It may be attached in any of known ways, such as adhesive, etc”, [0035], figures 5A and 6, therefore, the sole engaging surface of 20 is configured to attach 40/60 by attaching 40/60 onto the engaging surface of 20).
While Baudouin discloses that the outsole 40/60 is attached to 20 by “in any of known ways, such as adhesive, etc”, [0035], the combined references fail to teach, by molding the sole structure onto the sole engaging surface of the body. 
Adams teaches, molding the sole structure onto the sole engaging surface of the body (“The sole 12 is able to be either injection molded, glued or otherwise attached to the upper and strobel board construct”, [0050], therefore, molding 12 onto the sole engaging surface of the strobel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached the sole structure to the sole engaging surface of the body by molding as taught by Adams; since attaching the sole structure to the sole engaging surface of the body by molding allows for a secure and strong attachment between the sole structure and the upper via the strobel body

Claims 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baudouin (2009/0090027) in view of Bell et al. (2012/0011744)[Bell] in view of Hazenberg (2011/0126428)[Hazenberg] in view of Vattes et al (2007/0199210)[Vattes].
Regarding claim 7, the combined references teach, wherein the second support arm is configured to layer to the exterior surface (Baudouin, 21 is configured to layer the exterior surface, [0031], figures 2 and 4).
The combined references fail to teach, layering the second support arm at least partially over a seam formed in the upper member.
Vattes, an upper with a strobel and layered/attached materials, [0068], teaches, the second support arm is configured to layer to the exterior surface by layering the second support arm at least partially over a seam formed in the upper member (“toe cap 34 may be affixed to toe section 20 to cover toe seam 22”, [0068], figures 1, 8 and 9, therefore, 34 is configured to layer to the exterior surface 20 of 12 (see [0037]) by layering 34 at least partially over 22 formed in 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided second support arm of the combined references as layering at least partially over a seam, as taught by Vattes; in order to provide protection to a seam from wear and tear.

Regarding claim 16, the combined references teach, wherein the third support arm is configured to layer in the forefoot region of the upper member (Baudouin, 21 is configured to layer in the forefoot region of 50, [0031], [0023], figures 2 and 4).
The combined references fail to teach, the third support arm is configured to layer at least partially over a first seam formed in the forefoot region of the upper member.
Vattes, an upper with a strobel and layered/attached materials, [0068], teaches, the third support arm is configured to layer at least partially over a first seam formed in the forefoot region of the upper member (“toe cap 34 may be affixed to toe section 20 to cover toe seam 22”, [0068], figures 1, 8 and 9, therefore, 34 is configured to layer at least partially over 22 formed in 12, see also [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided third support arm of the combined references as layering at least partially over a first seam the forefoot region of the upper member, as taught by Vattes; in order to provide protection to the first seam in the forefoot region from wear and tear.

Regarding claim 17, the combined references teach, wherein the fourth support arm is configured to layer in the heel region of the upper member (Baudouin, 23 is configured to layer in the heel region of 50, [0031], [0023], figures 2, 4 and 7).
The combined references fail to teach, the fourth support arm is configured to layer at least partially over a first seam formed in the heel region of the upper member.
Vattes, an upper with a strobel and layered/attached materials, [0068], teaches, the fourth support arm is configured to layer at least partially over a first seam formed in the heel region of the upper member (“heel and toe seams 22, 24 are then formed by stitching…in S80 to form blank 70 into the desired shape of upper 12”, [0049], figure 8, see also, [0050], [0066], “a heel counter and/or a toe cap can be affixed to the shoe in step S120”, [0049], figures 1, 8 and 9, therefore, the heel counter is configured to layer at least partially over 24 formed in 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided fourth support arm of the combined references as layering at least partially over a first seam the heel region of the upper member, as taught by Vattes; in order to provide protection to the first seam in the heel region from wear and tear.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baudouin (2009/0090027) in view of Bell et al. (2012/0011744)[Bell] in view of Hazenberg (2011/0126428)[Hazenberg in view of Belley et al. (2003/0079374)[Belley].
Regarding claim 20, the combined references teach, the fourth support arm (Baudouin, 23, [0031], figure 4), wherein the fourth support arm is attached at the heel region of the upper member (Baudouin, 23 is attached at the annotated heel region of 50, [0031], annotated figure 7, see also figure 4).
The combined references fail to teach, wherein the fourth support arm includes a pull tab at one end, and wherein the fourth support arm is attached at the heel region of the upper member so that the pull tab projects beyond an ankle opening rim of the upper member.
Belley teaches, the wherein the fourth support arm includes a pull tab at one end (106 is formed to include an annotated pull tab at one end, annotated figure 4A, [0023], [0024]), and wherein the fourth support arm is attached at the heel region of the upper member so that the pull tab projects beyond an ankle opening rim of the upper member (106 is attached to 34 of 12 so that the annotated pull tab projects beyond the annotated ankle opening rim of 12, annotated figure 4A, “the inner quarter 100 is stitched to the outer quarter 102 in the toe region at seam 124 and in the heel region at a second seam (not shown). This second seam (not shown) is covered by backstay 106”, [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fourth support arm with a pull tab at one end that projects beyond an ankle opening rim of the upper member as taught by Belley; because Belley teaches that this configuration is known in the art and it would be obvious to one of ordinary skill that by providing the fourth support arm with a pull tab at one end that projects beyond an ankle opening rim of the upper member provides the user with the advantage of having a pull tab to grasp making it easier to put on and remove the footwear.

    PNG
    media_image1.png
    479
    743
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    670
    583
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant argues “Neither Baudouin nor Bell (cited in combination against independent claims 1, 13, 21, and 25) describes a strobel comprising a sheet of material selected from the group consisting of leather, suede, or fabric material that includes a body and at least two support arms.”, here, this particular rejection is made as unpatentable over Baudouin in view of Bell in view of Hazenberg. 
Baudoiun is used to show the claimed structure of a strobel of material that includes a body and at least two support arms, and Hazenberg is used to teach a strobel comprising a sheet of material selected from the group consisting of leather, suede, or fabric material. Therefore, applicant’s argument is unpersuasive.

In response to Applicant’s argument that:
“In fact, Baudouin discloses that ribs 30-37 are formed in a molding process. See Baudouin at [0028].” 

Examiner respectfully disagrees. Baudouin discloses in [0028], that “The ribs 30-37 may each include a stiffening member 29 positioned on the exterior face of the ribs 30-37. If desired, the stiffening member 29 can provide desired bending properties for the ribs 30-37 by providing additional stiffness to the ribs 30-37 in selected regions. The stiffening member 29 along the length of the rib can therefore aid in providing a desired balance between a flexible and stiff rib. The stiffening member 29 may be integrally formed with the ribs 30-37 by molding or attached by any technique known in the art, such as adhesives, etc.”, which does not disclose that the support arms 30-37 of Baudouin are formed in a molding process, as stated by Applicant, since ribs “may each include” the stiffening member, in which the stiffening member is an optional component. Further, the stiffening member is disclosed as being “may be integrally formed with the ribs 30-37 by molding”, which discloses that if stiffening member is included, molding is an optional method of attaching. Therefore, Applicant’s argument is unpersuasive.
In response to Applicant’s argument that:
“Applicant asserts that one of ordinary skill in the art would not understand component 10 of Baudouin to constitute a "strobel" as that term is used in the footwear arts. Baudouin never uses the word "strobel." Rather, Baudouin describes item 10 as a "foot stabilizer" used to provide support against lateral movement of the foot. See Baudouin at 1 [0037] and [0038]. Evidence in the record demonstrates how the term "strobel" would be interpreted by one of ordinary skill in the art. For example, U.S. Patent Appln. Publn. No. 2011/0203135 ("DelCielo")5 describes: 

Strobel Slip Last--Shoe construction method which stitches a sole shaped fabric board to the upper of the shoe that is slipped onto a last, closing the upper with stitches around the perimeter of the sole. The board may be varied from thin flexible materials, thicker stable to [sic] materials, or a combination of the two 
stitched together, to improve stability or flexibility”.

Examiner respectfully disagrees. This particular rejection is made as unpatentable over Baudouin in view of Bell in view of Hazenberg. Baudoiun is used to show the claimed structure of a strobel of material that includes a body and at least two support arms, Bell is used to show the claimed structure of the body being configured to attach to a lower peripheral edge of an upper member such that the body closes an opening of the upper member and such that the body and the upper member cooperate to define a void that is configured to receive a foot and Hazenberg is used to teach a strobel comprising a sheet of material selected from the group consisting of leather, suede, or fabric material. While it may be true that Baudouin does not use the term “strobel”, this does not preclude that one of ordinary skill would not consider 10 of Baudouin as being a strobel. Here, as shown in the figures of Baudouin, 10 includes the shape of a sole, in which 10 is attached to the upper member and the upper surface of a midsole, and the support arms are attached to the outer surface of the upper member, see [0035-0037]. Further, the Examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Baudouin, Bell and Hazenberg. Therefore, applicant’s argument is unpersuasive.

In response to Applicant’s argument that:
“In view of this evidence, one of ordinary skill in the art would not consider Baudouin's foot stabilizer 10 as constituting a "strobel" as claimed. Baudouin describes item 50 as an "upper," item 10 as a "foot stabilizer," and item 40 as a "midsole." See Baudouin, for example, at   [0032]. Referring to Fig. 8B, Baudouin describes that an insole layer may be disposed atop the foot stabilizer 10, to enhance comfort to the wearer. As no reference number is provided for the insole disclosed in Baudouin”

Examiner respectfully disagrees. Applicant provides U.S PG Pub 2011/0203135 by DelCielo to support that Baudouin would not be considered a strobel, as stated above, while it may be true that Baudouin does not use the term “strobel”, this does not preclude that one of ordinary skill would not consider 10 of Baudouin as being a strobel. As shown in the figures of Baudouin, 10 includes the shape of a sole, in which 10 is attached to the upper member, the upper surface of a midsole, and the support arms are attached to the outer surface of the upper member, see [0035-0037]. As stated by Applicant, regarding the insole layer, Baudouin discloses in [0003] that “Known sole structures have incorporated multiple layers that are conventionally referred to as an insole, a midsole, and an outsole. The insole is a thin, compressible member located within the upper and adjacent to a plantar (i.e., lower) surface of the foot to enhance footwear comfort”, here, the disclosure states that an insole is a known structure that is “located within the upper and adjacent to a plantar (i.e., lower) surface of the foot”, and in [0036] referred to by Applicant, Baudouin discloses “Additionally, an insole layer, as shown in FIG. 8B, may be disposed atop the foot stabilizer 10 to enhance the comfort of the foot of a user”, here, the insole “may be disposed atop the footwear stabilizer 10”, in which the insole would be an additional structure within the upper. Therefore, since the insole is disclosed as being “disposed atop the footwear stabilizer 10”, one of ordinary skill would consider the structure 10 of Baudouin as being a strobel. Additionally, as stated above, this particular rejection is made as unpatentable over Baudouin in view of Bell in view of Hazenberg. Baudoiun is used to show the claimed structure of a strobel of material that includes a body and at least two support arms, Bell is used to show the claimed structure of the body being configured to attach to a lower peripheral edge of an upper member such that the body closes an opening of the upper member and such that the body and the upper member cooperate to define a void that is configured to receive a foot and Hazenberg is used to teach a strobel comprising a sheet of material selected from the group consisting of leather, suede, or fabric material. The Examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Baudouin, Bell and Hazenberg. Therefore, Applicant’s argument is unpersuasive.

In response to Applicant’s argument that:
“As noted in this annotated Fig. 8B, it appears Baudouin's Fig. 8B includes an error in the lead line extending from reference number 10. At [0032], specifically referring to Fig. 8B, Baudouin describes that an insole layer may be disposed atop the foot stabilizer 10. Further, Fig. 8B of Baudouin shows item 10 pointing to the same part as Baudouin's upper 50 and to a different part from ribs 30 and 31. As clear from the remaining disclosure of Baudouin, however: (a) foot stabilizer 10 is a separate component part from upper 50 and (b) foot stabilizer 10 is part of the same component part with ribs 30 and 31. . Note, for example, Figs. 6 and 8A of Baudouin: At another location, Baudouin describes that "the upper 50 can comprise a bootie that is disposed within, but not attached to the ribs 30-37 of the foot stabilizer." See Baudouin at ¶ [0037] (emphasis supplied). Thus, Baudouin describes upper 50 as a separate component from foot stabilizer 10. For these reasons, the lead line from reference number 10 in Baudouin Fig. 8B should point at the outer layer that includes ribs 30 and 31, not inner upper layer 50.14”

Examiner respectfully disagrees. Applicant cites to figure 8B, to support that 10 of Baudouin is a separate component part from upper 50, which supports Examiner’s interpretation of the Baudouin reference. Here, as interpreted by Examiner, the support arms, in this case ribs 30 and 31 extend away from the body (20) and are configured to layer and attach to an exterior surface of the upper member, as claimed. Examiner notes, that Applicant’s 52 is a separate component from the upper 50, as disclosed in Applicant’s [0034], which is best shown in Applicant’s figure 7, similar to the disclosure of Baudouin. Additionally, as stated above, this particular rejection is made as unpatentable over Baudouin in view of Bell in view of Hazenberg. Baudoiun is used to show the claimed structure of a strobel of material that includes a body and at least two support arms, Bell is used to show the claimed structure of the body being configured to attach to a lower peripheral edge of an upper member such that the body closes an opening of the upper member and such that the body and the upper member cooperate to define a void that is configured to receive a foot and Hazenberg is used to teach a strobel comprising a sheet of material selected from the group consisting of leather, suede, or fabric material. The Examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Baudouin, Bell and Hazenberg. Therefore, applicant’s argument is unpersuasive.
In response to Applicant’s argument that:
“The weight of the evidence is clear. Baudouin' s foot stabilizer 10 does not constitute a "strobel" as that term is interpreted by one of ordinary skill in the art. Baudouin' s foot stabilizer 10 is not made from a fabric component, and it is not engaged with a bottom periphery of an upper member to close the bottom of the upper member. Even more notably with respect to Applicant's independent claims, Baudouin's foot stabilizer 10 does not comprise a sheet of material selected from the group consisting of: leather, suede, or fabric. Thus, Baudouin does not describe a strobel that includes at least two support arms that are configured to attach to an exterior surface of an upper member as further recited in Applicant's independent claims.”

Examiner respectfully disagrees. As stated above, this particular rejection is made as unpatentable over Baudouin in view of Bell in view of Hazenberg. Baudoiun is used to show the claimed structure of a strobel of material that includes a body and at least two support arms, Bell is used to show the claimed structure of the body being configured to attach to a lower peripheral edge of an upper member such that the body closes an opening of the upper member and such that the body and the upper member cooperate to define a void that is configured to receive a foot and Hazenberg is used to teach a strobel comprising a sheet of material selected from the group consisting of leather, suede, or fabric material. While it may be true that Baudouin does not use the term “strobel”, this does not preclude that one of ordinary skill would not consider 10 of Baudouin as being a strobel. Here, as shown in the figures of Baudouin, 10 includes the shape of a sole, in which 10 is attached to the upper member and the upper surface of a midsole, and the support arms are attached to the outer surface of the upper member, see [0035-0037]. Further, the Examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Baudouin, Bell and Hazenberg. Therefore, applicant’s argument is unpersuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant argues “Bell does not overcome the deficiencies of Baudouin in this regard. Bell's base portion 130 does not constitute a strobel having a body and at least two support arms extending away from the body that are configured to attach to an exterior surface of an upper member, as recited in Applicant's independent claims”, here, while it may be true that Bell do not disclose a strobel having a body and at least two support arms extending away from the body that are configured to attach to an exterior surface of an upper member, this particular rejection is made as unpatentable over Baudouin in view of Bell in view of Hazenberg. The argued feature of a strobel having a body and at least two support arms extending away from the body that are configured to attach to an exterior surface of an upper member is taught by Baudouin. Therefore, applicant’s argument is unpersuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant argues “Hazenberg mentions a "strobel" at two locations-in [ 0034] (4 occurrences) and [0074] (1 occurrence). These descriptions of "strobels" in Hazenberg describe conventional strobels. Nothing in this disclosure of Hazenberg describes or suggests a strobel having a body and at least two support arms extending away from the body that are configured to attach to an exterior surface of an upper member, as recited in Applicant's independent claims.”, here, while it may be true that Hazenberg do not disclose a strobel having a body and at least two support arms extending away from the body that are configured to attach to an exterior surface of an upper member, this particular rejection is made as unpatentable over Baudouin in view of Bell in view of Hazenberg. The argued feature of a strobel having a body and at least two support arms extending away from the body that are configured to attach to an exterior surface of an upper member is taught by Baudon. Therefore, applicant’s argument is unpersuasive.

In response to Applicant’s argument that:
“Applicant asserts that one of ordinary skill in the art would not have been motivated to modify the Baudouin structure to form the foot stabilizer from a sheet of the material selected from the group consisting of: leather, suede, or fabric, particularly for the ribs 30-37.”

Examiner respectfully disagrees. As stated by Applicant, Baudouin discloses in [0026] that 10 as being made from polymers, rubbers, plastics, elastomeric materials, etc. However, Baudouin further discloses in [0026] “The foot stabilizer can be made of any suitable material that may provide sufficient lateral constraint while still allowing flexibility”, here, while lateral constraint is desired (as stated by Applicant), the material of 10 still allows flexibility. Additionally, as stated above, this particular rejection is made as unpatentable over Baudouin in view of Bell in view of Hazenberg. Baudoiun is used to show the claimed structure of a strobel of material that includes a body and at least two support arms, and Hazenberg is used to teach a strobel comprising a sheet of material selected from the group consisting of leather, suede, or fabric material. Hazenberg discloses, in [0034], the strobel as being a fabric that “may include thin flexible materials, thicker and/or stiffer materials, compressible materials or a combination thereof to improve stability, flexibility and/or comfort. For example, the strobel-last may use a cloth material, such as a woven or non-woven cloth supplied by Texon International”, in which Examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Baudouin, Bell and Hazenberg. Therefore, there one of ordinary skill in the art would not have been motivated to modify the Baudouin structure to form the foot stabilizer from a sheet of the material selected from the group consisting of: leather, suede, or fabric, and Applicant’s arguments to the contrary is unpersuasive.


In response to Applicant’s argument that:

“There is no reasonable expectation that the resulting modified structure of Baudouin would successfully provide the functions desired by Baudouin. Baudouin describes foot stabilizer 10 including its support ribs 30-37 as being made from polymers, rubbers, plastics, elastomeric materials, etc. (see Baudouin  [ 0026]), to provide "lateral constraint," "lateral support," and "lateral stability." See Baudouin  [ 0004], [0022], [0026], [0028], and [0037]- [0039]. In fact, Baudouin molds "stiffening members" 29 as part of the exterior faces of the ribs 30-37 to provide additional stiffness. See Baudouin at  [ 0029]. Given Baudouin's desire for lateral constraint, support, and stability, his choice of materials, and his disclosure to provide additional "stiffening members" to the ribs of the foot stabilizer, there is no reasonable expectation that a Baudouin structure-if formed from a sheet of leather, suede, or fabric as claimed-would provide the desired level of stiffness and/or lateral constraint, support, and stability required by Baudouin.”

Examiner respectfully disagrees. First, while Applicant is correct when stating that Baudouin discloses in [0026] that 10 as being made from polymers, rubbers, plastics, elastomeric materials, etc. Baudouin further discloses in [0026] “The foot stabilizer can be made of any suitable material that may provide sufficient lateral constraint while still allowing flexibility”, here, while lateral constraint is desired (as stated by Applicant), the material of 10 still allows flexibility. Additionally, as stated above, this particular rejection is made as unpatentable over Baudouin in view of Bell in view of Hazenberg. Baudoiun is used to show the claimed structure of a strobel of material that includes a body and at least two support arms, Bell is used to show the claimed structure of the body being configured to attach to a lower peripheral edge of an upper member such that the body closes an opening of the upper member and such that the body and the upper member cooperate to define a void that is configured to receive a foot and Hazenberg is used to teach a strobel comprising a sheet of material selected from the group consisting of leather, suede, or fabric material. Hazenberg discloses, in [0034], the strobel as being a fabric that “may include thin flexible materials, thicker and/or stiffer materials, compressible materials or a combination thereof to improve stability, flexibility and/or comfort. For example, the strobel-last may use a cloth material, such as a woven or non-woven cloth supplied by Texon International”, in which Examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Baudouin, Bell and Hazenberg. Therefore, there would be a “reasonable expectation that a Baudouin structure-if formed from a sheet of leather, suede, or fabric as claimed-would provide the desired level of stiffness and/or lateral constraint, support, and stability required by Baudouin” and Applicant’s arguments to the contrary is unpersuasive.
Second, Applicant refers to additional stiffening members, stating that with the “disclosure to provide additional "stiffening members" to the ribs of the foot stabilizer, there is no reasonable expectation that a Baudouin structure-if formed from a sheet of leather, suede, or fabric as claimed-would provide the desired level of stiffness and/or lateral constraint, support, and stability required by Baudouin. Baudouin in [0028] discloses, “The ribs 30-37 may each include a stiffening member 29 positioned on the exterior face of the ribs 30-37. If desired, the stiffening member 29 can provide desired bending properties for the ribs 30-37 by providing additional stiffness to the ribs 30-37 in selected regions. The stiffening member 29 along the length of the rib can therefore aid in providing a desired balance between a flexible and stiff rib. The stiffening member 29 may be integrally formed with the ribs 30-37 by molding or attached by any technique known in the art, such as adhesives, etc.”. Here, since ribs “may each include” the stiffening member, in which the stiffening member is an optional component. Further, the stiffening member is disclosed as “may be integrally formed with the ribs 30-37 by molding”, which discloses that if stiffening member is included, molding is an optional method of attaching. Therefore,  Baudouin does not “In fact, Baudouin molds "stiffening members" 29 as part of the exterior faces of the ribs 30-37 to provide additional stiffness. See Baudouin at  [0029]”, as argued by Applicant. Additionally, Examiner notes: Applicant’s Specification discloses in [0035], “Some embodiments can include provisions for reinforcing the upper 12. In some cases, these reinforcing features may be integrated with other components. In some embodiments, a reinforcing feature may be associated with second member 52. In some cases, this reinforcing feature may be a device or component attached to second member 52”, which is similar to the disclosure of Baudouin. Therefore, there would be a “reasonable expectation that the resulting modified structure of Baudouin would successfully provide the functions desired by Baudouin”, and Applicant’s arguments to the contrary is unpersuasive.
In response to Applicant’s argument that:
“Applicant further submits that the other cited art-Glidden, Adams, Vattes, and/or Belley-fail to overcome the deficiencies of Baudouin, Bell, and Hazenberg as described above. Like Baudouin, Bell, and Hazenberg, none of this cited art describes or suggest a strobel comprising from a sheet of leather, suede, or fabric and including a body and at least two support arms extending from the body. Further, nothing in Glidden, Adams, Vattes, and/or Belley would lead one of ordinary skill in the art to modify the Baudouin structure to form a strobel from a sheet of leather, suede, or fabric and including at least two support arms as claimed because there is no reasonable basis for concluding that such a modified structure would provide the stiffness and/or lateral constraint, support, and stability desired by Baudouin.”

Examiner respectfully disagrees. Examiner has not relied on the references of Glidden, Adams, Vattes and Belley to teach the claimed limitations as argued, and Applicant's arguments is not commensurate with the claim as no such rejection was presented. This specific argued claim limitations is taught by Baudouin, Bell and Hazenburg. In which Examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Baudouin, Bell and Hazenberg. Therefore, applicant’s arguments are unpersuasive.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732